Title: The Secret Committee to the American Commissioners, 14 January 1777
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Honorable Gentlemen
Philad. Jany 14th. 1777
I have the honor to enclose herein a Copy of two Resolves of Congress passed the 19th and 29th Novr. by which the Secret Committee are directed to import two hundred and twenty Six Brass Canon and Arms and equipage compleat for three thousand Horse. You’l observe they are also directed to Confer with the Canon Committee as to how many they can provide here of the Field pieces, but we pay little regard to that part, well knowing they will not be able to procure proper Metal for many of them.
Therefore I must request in the Name and on behalf of the Secret Committee that you will Contract immediately for these necessary supplys and send them out to these States by Various conveyances as quick as possible indeed I hope you may procure some line of Battle Ships to come out with them and then there will be little danger of their coming safe. I most sincerely hope the Court of France may be disposed to favour all our Views, that they will accomodate you with sufficient loans to pay for these and all other Stores we want from Europe for altho we have plenty of Valueable produce that wou’d soon provide you with ample Funds if we cou’d get it exported safely, yet the difficultys and impediments we meet with render it impossible to get it away half fast enough. Nothing in our power shall be left undone and Mr. Thos. Morris will be ordered to supply you with Money fast as he receives it from the Net proceeds of our Consignments.I have the honor to be, with great esteem and regard, Honorable Gentlemen Your most obedient Servant
Robt Morris,Chair Man of the Secret Committee


PS These resolves wou’d have been sent long since but our Port has been long blocked up by British Men of War and the Confusion we were put in on the Rapid March through the Jersey and near approach to this City by the Enemy, put it totally out of our power to forward any dispatches for some time past.
R M
original

To The Honorable Benjn. Franklin, Silas Deane and Arthr Lee Esqrs. Commissioners &c Paris


 
Endorsed by Franklin: Letter from Commee Jan. 14. 1777
